DECISION OF DISMISSAL
This matter is before the court on its own motion to dismiss for want of prosecution.
On September 11, 2007, Defendant sent a status report to the court and Plaintiff's representative, Alan Lanker (Lanker), Attorney at Law. On September 27, 2007, Lanker filed a Notice of Withdrawal, stating he no longer represented Plaintiff and stating her last known address.1 On November 9, 2007, Defendant filed another status report with the court, stating Plaintiff had not responded to the earlier request for information.
On December 10, 2007, Defendant filed a third status report, stating that Plaintiff had not responded and that the status report, sent to Plaintiff at the address in Defendant's records, had been "returned by the Post Office and marked `Moved Left No Address, Unable to Forward, Return to Sender.'" (Def's Status Rep, Dec 10, 2007.)
On December 11, 2007, the court sent a letter to Plaintiff and advised Plaintiff that failing to provide the information requested by Defendant would result in dismissal of the appeal for lack of prosecution. That letter was addressed to the same address listed on notices from Defendant. *Page 2 
That letter was returned to the court, also marked: "MOVED LEFT NO ADDRESS, UNABLE TO FORWARD, RETURN TO SENDER." Plaintiff's last name, Hines, was on the label.
Having considered the matter and Plaintiff's lack of contact with the court or Defendant, the court concludes the appeal should be dismissed. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter is dismissed.
Dated this _____ day of January 2008.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Presiding Magistrate Jill A. Tanner onJanuary 3, 2008. The Court filed and entered this document on January 3,2008.
1 Lanker states the address is 230 NE Conifer Street, Corvallis, OR 97330. On the Complaint, he had stated the address to be 230 NE Conifer. Notices from the Defendant were sent to 230 NE Conifer Blvd. *Page 1